UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22125 JAVELIN EXCHANGE-TRADEDTRUST (Exact name of registrant as specified in charter) 33 Witherspoon Street, Suite 210 Princeton, NJ 08542 (Address of principal executive offices) (Zip code) Brinton W. Frith President 33 Witherspoon Street, Suite 210 Princeton, NJ 08542 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-609-356-0800 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 ITEM 1. Schedule of Investments JETS Contrarian Opportunities Index Fund March 31, 2011 (Unaudited) Number of shares Value Common Stocks - 99.6% (percentage of net assets) Consumer Discretionary - 17.1% Auto Components - 0.7% American Axle & Manufacturing Holdings, Inc.(a) $ Diversified Consumer Services - 2.0% Apollo Group, Inc., Class A(a) Weight Watchers International, Inc. Hotels, Restaurants & Leisure - 2.4% CEC Entertainment, Inc. Denny's Corp.(a) Domino's Pizza, Inc.(a) Household Durables - 0.9% Universal Electronics, Inc.(a) Internet & Catalog Retail - 0.7% eBay, Inc.(a) Media - 1.7% McGraw-Hill Cos, Inc. Sinclair Broadcast Group, Inc.,Class A Multiline Retail - 1.5% Macy's, Inc. Target Corp. Specialty Retail - 7.2% American Eagle Outfitters, Inc. DSW, Inc., Class A(a) GameStop Corp., Class A(a) Gap, Inc. Genesco, Inc.(a) Hibbett Sports, Inc.(a) Limited Brands, Inc. PEP Boys-Manny Moe & Jack Williams-Sonoma, Inc. Total Consumer Discretionary Consumer Staples - 0.8% Food Products - 0.8% Smithfield Foods, Inc.(a) Total Consumer Staples Energy - 4.9% Energy Equipment & Services - 0.9% Atwood Oceanics, Inc.(a) Oil, Gas & Consumable Fuels - 4.0% ConocoPhillips Exxon Mobil Corp. Hess Corp. W&T Offshore, Inc. Warren Resources, Inc.(a) Total Energy Financials - 14.8% Capital Markets - 3.1% BGC Partners, Inc., Class A Calamos Asset Management, Inc.,Class A GFI Group, Inc. Investment Technology Group, Inc.(a) Consumer Finance - 2.3% Advance America Cash Advance Centers, Inc. Nelnet, Inc., Class A Portfolio Recovery Associates, Inc.(a) Diversified Financial Services - 2.4% CME Group, Inc., Class A Moody's Corp. The NASDAQ OMX Group, Inc.(a) Insurance - 7.0% Axis Capital Holdings Ltd. EMC Insurance Group, Inc. FBL Financial Group, Inc., Class A HCC Insurance Holdings, Inc. Meadowbrook Insurance Group, Inc. National Interstate Corp. Principal Financial Group, Inc. ProAssurance Corp.(a) Tower Group, Inc. Total Financials Health Care - 27.2% Biotechnology - 2.7% Biogen Idec, Inc.(a) Cephalon, Inc.(a) Myriad Genetics, Inc.(a) Health Care Equipment & Supplies - 5.9% CR Bard, Inc. Greatbatch, Inc.(a) Immucor, Inc.(a) Integra LifeSciences Holdings Corp.(a) Kinetic Concepts, Inc.(a) Stryker Corp. The Cooper Companies, Inc. Health Care Providers & Services - 16.8% Aetna, Inc. Amedisys, Inc.(a) AMERIGROUP Corp.(a) Cardinal Health, Inc. CIGNA Corp. Community Health Systems, Inc.(a) Coventry Health Care, Inc.(a) Health Management Associates, Inc., Class A(a) Healthways, Inc.(a) Humana, Inc.(a) Kindred Healthcare, Inc.(a) LifePoint Hospitals, Inc.(a) Magellan Health Services, Inc.(a) Mednax, Inc.(a) National Healthcare Corp. Sun Healthcare Group, Inc.(a) Triple-S Management Corp., Class B(a) UnitedHealth Group, Inc. Universal American Corp. WellPoint, Inc. Pharmaceuticals - 1.8% Endo Pharmaceuticals Holdings, Inc.(a) ViroPharma, Inc.(a) Total Health Care Industrials - 11.6% Aerospace & Defense - 3.1% Honeywell International, Inc. Huntington Ingalls Industries, Inc.(a) L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Airlines - 0.8% Republic Airways Holdings, Inc.(a) Commercial Services & Supplies - 2.4% Consolidated Graphics, Inc.(a) G&K Services, Inc., Class A R.R. Donnelley & Sons Co. Construction & Engineering - 1.7% KBR, Inc. URS Corp.(a) Electrical Equipment - 0.4% Advanced Battery Technologies, Inc.(a) Machinery - 1.6% Joy Global, Inc. Oshkosh Corp.(a) Professional Services - 1.6% CBIZ, Inc.(a) Huron Consulting Group, Inc.(a) Total Industrials Information Technology - 18.9% Communications Equipment - 2.9% Anaren, Inc.(a) Comtech Telecommunications Corp. InterDigital, Inc. Riverbed Technology, Inc.(a) Computers & Peripherals - 1.4% Hewlett-Packard Co. SanDisk Corp.(a) Electronic Equipment, Instruments & Components - 3.0% Anixter International, Inc. Avnet, Inc.(a) Corning, Inc. Micron Technology, Inc.(a) Internet Software & Services - 1.6% Google, Inc., Class A(a) ValueClick, Inc.(a) IT Services - 1.5% NeuStar, Inc., Class A(a) SRA International, Inc., Class A(a) Semiconductors & Semiconductor Equipment - 7.0% ATMI, Inc.(a) Brooks Automation, Inc.(a) Diodes, Inc.(a) Entegris, Inc.(a) Fairchild Semiconductor International, Inc.(a) Lam Research Corp.(a) Marvell Technology Group Ltd.(a) Microsemi Corp.(a) Texas Instruments, Inc. Software - 1.5% CA, Inc. Symantec Corp.(a) Total Information Technology Materials - 2.4% Chemicals - 1.6% Mosaic Co. Rockwood Holdings, Inc.(a) Paper & Forest Products - 0.8% Domtar Corp. Total Materials Telecommunication Services - 1.9% Diversified Telecommunication Services - 0.9% Premiere Global Services, Inc.(a) Wireless Telecommunication Services - 1.0% MetroPCS Communications, Inc.(a) Total Telecommunication Services Total Common Stocks (Cost $13,729,168) Face Value Short-Term Instruments - 0.4% Time Deposit - 0.4% $ HSBC Bank USA, N.A. 0.03%,4/01/11 $ Total Short-Term Instruments (Cost $53,347) Total Investments - 100.0% (Cost $13,782,515)(b) $ Other assets, less cash and liabilities - 0.0% Net Assets - 100.0% $ (a)Non-income producing security. (b)At March 31, 2011, the aggregate cost of investments for Federal income tax purposes was $13,782,515.The net unrealized appreciation was $1,213,449, which consisted of aggregate gross unrealized appreciation of $1,520,428 and aggregate gross unrealized depreciation of $306,979. A description of the valuation policy and a listing of other significant accounting policies are available in the most recent shareholder report. Sector Breakdown (% of the Fund's Net Assets) as of March 31, 2011 Health Care Information Technology Consumer Discretionary Financials Industrials Energy Materials Telecommunication Services Consumer Staples See Accompanying Notes to Schedule of Investments. ITEM 1. Schedule of Investments (Continued) Notes to Schedules of Investments (Unaudited) Fair Value of Financial Instruments GAAP defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, under current market conditions. GAAP establishes a hierarchy that prioritizes the inputs to valuation methods giving the highest priority to readily available unadjusted quoted prices in an active market for identical assets (Level 1) and the lowest priority to significant unobservable inputs (Level 3) generally when market prices are not readily available or are unreliable. Based on the valuation inputs, the securities or other investments are tiered into one of three levels. Changes in valuation methods may result in transfers in or out of an investment’s assigned level: Level 1 – Prices are determined using quoted prices in an active market for identical assets. Level 2 – Prices are determined using other significant observable inputs. Observable inputs are inputs that other market participants may use in pricing a security. These may include quoted prices for similar securities and others. Level 3 – Prices are determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used. Unobservable inputs reflect the Fund’s own assumptions about the factors market participants would use in determining fair value of the securities or instruments and would be based on the best available information. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. Inputs may include price information, volatility statistics, specific and broad credit data, liquidity statistics, and other factors. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3 of the fair value hierarchy. The level of a value determined for a financial instrument within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement in its entirety. The categorization of a value determined for a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the Fund’s perceived risk of that instrument. Investments whose values are based on quoted market prices in active markets, and whose values are therefore classified as Level 1 Prices, include active listed equities. The Fund does not adjust the quoted price for such instruments, even in situations where the Fund holds a large position and a sale could reasonably impact the quoted price. Investments that trade in markets that are not considered to be active, but whose values are based on inputs such as quoted market prices, dealer quotations or valuations provided by alternative pricing sources supported by observable inputs are classified within Level 2. These generally include U.S. government and sovereign obligations, most government agency securities, investment-grade corporate bonds, certain mortgage products, less liquid listed equities, and state, municipal and provincial obligations. As Level 2 investments include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Investments whose values are classified as Level 3 Prices have significant unobservable inputs, as they may trade infrequently or not at all. Investments whose values are classified as Level 3 Prices may include unlisted securities related to corporate actions, securities whose trading have been suspended or which have been de-listed from their primary trading exchange, less liquid corporate debt securities (including distressed debt instruments), collateralized debt obligations, and less liquid mortgage securities (backed by either commercial or residential real estate). When observable prices are not available for these securities, the Fund uses one or more valuation techniques (e.g., the market approach or the income approach) for which sufficient and reliable data is available. Within Level 3 of the fair value hierarchy, the use of the market approach generally consists of using comparable market transactions, while the use of the income approach generally consists of the net present value of estimated future cash flows, adjusted as appropriate for liquidity, credit, market and/or other risk factors. The following is a summary of the tiered valuation input levels, as of March 31, 2011. The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon actual sale of those investments. Category Level 1 Level 2 Level 3 Total Value at 3/31/2011 Common Stocks: Consumer Discretionary $ $
